Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1-7, 9 and 16-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/16/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Stephanie R. Amoroso on 07/28/21.
The application has been amended as follows: 

Claim 1, line 16 at the end of the sentence, there has been inserted a phrase --- wherein the at least one of avermectins and milbemycins is present in the second composition in an amount of ≥ 0.005 wt. % to ≤ 0.5 wt. %  and wherein the first pharmaceutical composition comprises pharmaceutical active ingredients in an amount of ≥ 5 wt. % to ≤ 50 wt. %.---

 Claim 10, line 18 at the end of the sentence, there has been inserted a phrase --- wherein the at least one of avermectins and milbemycins is present in the second composition in an amount of ≥ 0.005 wt. % to ≤ 0.5 wt. %  and wherein the first pharmaceutical composition comprises pharmaceutical active ingredients in an amount of ≥ 5 wt. % to ≤ 50 wt. %.---

3) Claim 11, line 2, after polymer, “such” has been deleted.
4) Claim 11, line 3, after dispersion, the phrase “in particular” has been deleted.
5) Claims 4 and 9 have been cancelled.
6) Claim 7, line 6, delete “and/or” and insert ---,---
7) Claim 7, line 7, delete, “and furthermore”
7, line 9, change “Cellulose ethers” to ---cellulose ethers---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record by Malhotra et al. does not disclose, teach or suggest the claimed pharmaceutical formulation which is multi-layered comprising the barrier layer having a thickness in the range of ≥ 0.1mm to ≤ 5mm and wherein the matrix material of the first composition, of the second composition and of the barrier layer are different materials or the matrix material of the barrier layer is different from the matrix material of the first composition and of the second composition. The instant specification demonstrates the stability and low degradation of the claimed pharmaceutical preparation. The claimed invention therefore novel, useful and distinguished from prior art of record.
Claims 1-3, 5-7 and 10-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612